KAROHL, Judge,
concurring.
I concur. The issues on direct appeal are without merit. The trial court did not err in imposing sentences on guilty verdicts. However, the issue raised, for the first time, in defendant’s Rule 29.15 motion contests jurisdiction of the sentencing court. By affirming the judgments and by recognizing a statutory, jurisdictional issue on remand of the Rule 29.15 motion it should be clear that the affir-mance of the convictions on direct appeal is not based upon an implied finding that defendant’s claim, a violation of section 217.460 RSMo 1994 deprived the trial court of jurisdiction is without merit.
I also concur that the Rule 29.15 motion should be remanded and heard on the merits. However, in addition to ineffective assistance of counsel, a movant may contest jurisdiction of the sentencing court separate and apart from acts or omissions of trial counsel. The Rule 29.15 motion implicates a loss of jurisdiction for failure to begin trial within 180 days of defendant’s statutory request for speedy trial. The remand should not be limited only to a determination of an issue of ineffective assistance of counsel.
Section 217.460 requires a trial within 180 days after the receipt of defendant’s request and a certificate by the court and the prosecuting attorney that they have received the request. The statute extends that period for “such additional necessary or reasonable time as the court may grant.” This case presents an issue of the meaning of necessary and reasonable. Defendant alleged his trial counsel attempted to obtain from him a waiver form for the July, 1995 continuance; that he refused; and, that his counsel then announced that the continuance had already been granted on the basis that counsel told the court “he was tired.” We may accept, without deciding, a continuance requested by *420defendant’s counsel need not be in open court for good cause shown. However, the extensions of the 180 day limit are further qualified by the statute to include only “such additional necessary or reasonable time as the court may grant.” One of the issues that defendant has raised by the motion for post conviction relief is that the continuance requested by counsel, but objected to by defendant, was not for a necessary or reasonable time based upon the explanation which he alleges his trial counsel gave as the sole ground for continuance. That issue is properly before the motion court on remand.